Citation Nr: 1533499	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disability including anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a TBI.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a skin disability including urticaria.  

5.  Entitlement to a rating higher than 10 percent for residuals of a TBI, including involuntary muscle spasms and bilateral hand tremors.  

6.  Entitlement to an initial rating higher than 10 percent for vertigo of central origin.  

7.  Entitlement to an initial rating higher than 10 percent for right knee sprain.  

8.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Veteran represented by:  Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant who is the Veteran served on active duty in the Army from June 1996 to June 2000, and in the Army National Guard from September 2002 to July 2003 and from August 2008 to September 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 2011 rating decision, the RO granted service connection for vertigo and migraine headaches, both secondary to the residuals of a TBI, assigning a 10 percent rating and a noncompensable rating, respectively, effective in November 2010.  The Veteran appealed for higher ratings.    

The issues of entitlement to service connection for a skin disability including urticarial, entitlement to a rating higher than 10 percent for residuals of a TBI including involuntary muscle spasms and bilateral hand tremors, and entitlement to an initial rating higher than 10 percent for right knee sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent evidence shows that the Veteran has a left knee disability, diagnosed as patellofemoral syndrome, that has been related medically to his period of service.

2.  Competent evidence shows that the Veteran has a psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressive mood, that has been related medically to his period of service, including the service-connected TBI residuals; there is no competent evidence that he has a diagnosis of PTSD. 

3.  There is no competent evidence that the Veteran has a low back disability.  

4.  From the effective date of service connection, the Veteran's vertigo is manifested by an occasional complaint of dizziness and an inability to walk in a straight line; his condition is not comparable to dizziness and occasional staggering.  

5.  From the effective date of service connection, the Veteran's migraine headaches are manifested by frequent head pain occurring once every one to two weeks that are relieved by ibuprofen; his headaches do not involve characteristic prostrating attacks.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability, diagnosed as patellofemoral syndrome, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressive mood, is warranted; service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

4.  The criteria for an initial rating higher than 10 percent for vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2014).

5.  The criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claims for higher ratings for vertigo and headaches, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the claims of service connection for a left knee disability and a psychiatric disability, as the decision herein is favorable to the Veteran, no further action is required to comply with the VCAA regarding those issues.

Regarding the claim of service connection for a low back disability, the RO provided pre-adjudication VCAA notice by letter dated in December 2011.  The Veteran was notified of the evidence needed to substantiate the claim of service connection for a low back disability; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.

Regarding the claims for a higher rating for vertigo and migraine headaches, the RO provided pre-adjudication VCAA notice by letters, dated in March 2010.  The Veteran was notified of the evidence needed to substantiate the claims for a higher rating (here, for residuals of a TBI), namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran had the opportunity to testify at a hearing before the undersigned in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 Board hearing, the Veteran's testimony focused on the elements to substantiate the claims found lacking (such as a diagnosis of a low back disability and link between a low back disability and service; and increased severity of symptoms related to vertigo and headaches).  The Veteran was assisted at the hearing by an accredited representative (an attorney).  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's low back disability and the severity of his vertigo and headaches.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the RO has obtained the Veteran's service personnel and treatment records and VA treatment records.  The Veteran has not identified any other records such as private treatment records pertinent to the issues on appeal that remain outstanding.  Furthermore, the Veteran underwent VA compensation examinations in June 2011, July 2011, and May 2012 to address the relevant questions arising from the higher rating claims, namely, the nature and severity of the service-connected vertigo and migraine headaches.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Regarding the low back disability claim, VA has not conducted a contemporaneous medical inquiry in connection with the instant claim on appeal.  38 U.S.C.A. § 5103A(d).  However, further development (for a medical opinion) is not required because there is no record of a low back disability, or symptoms or complaints thereof, during service or for a couple years after service.  At the April 2015 Board hearing, he alleged that he felt lower back pain during service after wearing body armor and several weapons and standing for prolonged periods of time, and that as a police officer at present his back pain was less severe as he was not wearing as much weight on his upper body.  He also testified that he has never sought treatment for a back condition, and the record contains no evidence of a diagnosis of a low back disability.  The undersigned notified the Veteran at the hearing that the record would be held open for 30 days so that he could obtain evidence reflecting a diagnosis of a low back disability and medical evidence linking such a condition to service; the Veteran has not submitted any additional evidence in that regard.  In light of the foregoing, the Board finds that an examination to secure an opinion regarding a nexus between an alleged, potential injury in service and a claimed but undiagnosed current disability is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

II.  Claims for Service Connection

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claims.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis - Left Knee

The Veteran's main allegation as set forth in statements and testimony is that his left knee disability was the result of a fall that was caused by a brief blackout, which he claims is a residual of his service-connected TBI.  At an April 2015 hearing, he testified that after the TBI incident while on a mission in Baghdad, he was stepping out of his vehicle in a gravel parking lot and fell to the ground after blacking out.  He stated that both knees hit the ground (service connection for a right knee disability has already been established).  He contends that his knees has been aggravated ever since the injury, particularly when he runs.  In a November 2010 statement, he asserted that his left knee condition was aggravated when, as a police officer, he suffered a blackout and fell while chasing a suspect.  
 
The Veteran served on active duty in the Army from June 1996 to June 2000, and in the Army National Guard from September 2002 to July 2003 and from August 2008 to September 2009.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to a left knee condition.  However, within a month of his September 2009 service discharge, the Veteran filed an original application for VA benefits in October 2009, claiming a left knee condition was related to service.  At the time of a VA examination in November 2009, the Veteran reported that he had been diagnosed with a left knee condition.  He related that his condition has persisted for six months, having occurred from a fall while stepping out of the rear of a vehicle.  The diagnosis was minimal osteoarthritis of the left knee, based on positive X-rays findings (although there was a normal knee examination).  In contrast, the Veteran was found to have no evidence of left knee pathology at the time of a June 2011 VA examination, including X-rays that were normal at that time.  X-rays of the left knee were again shown to be normal on a May 2012 VA examination, but the examiner diagnosed patellofemoral syndrome.  More significantly, the examiner after reviewing the claims file opined that it was at least as likely as not that the Veteran's left knee condition was incurred in or caused by the claimed in-service injury.  The examiner found as credible the Veteran's report of experiencing a blackout that caused him to fall and land on his knee.  Rather than finding that the left knee disability was related to the TBI incident, the examiner concluded that the Veteran's knee injury occurred after the TBI.  In providing rationale, the examiner noted that the Veteran initially claimed a left knee condition in 2009 and had consistently reported the same history to health care providers, to a prior VA examiner, and to her.  She also reviewed the conflicting medical evidence concerning whether X-rays demonstrated the presence of knee arthritis, and concluded that the Veteran's diagnosis was most consistent with patellofemoral syndrome because there was a preponderance of evidence against the presence of arthritis.  She was unable to explain why X-rays in November 2009 showed osteoarthritis when X-rays in June 2011 and May 2012 were negative.  She also noted that she had ordered X-rays that would include weight-bearing views, which are more specific for the demonstration of osteoarthritis if present, and the radiologist interpreted them as normal.  

The medical report dated in May 2012 from Ellis Clinic was consistent with the finding of the VA examiner in May 2012.  Although Dr. Moore related that the Veteran had fallen during service on a rock gravel road while exiting a vehicle during an RPG (rocket-propelled grenade) attack, he reported that the Veteran has had pain in his knee since service and continued to have it at present.  He diagnosed left knee internal derangement related to the in-service injury.  

Thus, on the basis of the service treatment records alone, a left knee disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.  However, there is sufficient competent evidence to support the claim, in view of the opinions rendered by the VA examiner and private physician in May 2012, based on a left knee disability that was first diagnosed after service and shown to be related to service, pursuant to 38 C.F.R. § 3.303(d).  

After careful consideration, it is the judgment of the Board that there is competent evidence to show that there is likely a causal relationship between the Veteran's diagnosed left knee patellofemoral syndrome and injury during service.  In view of the foregoing, the Board concludes that service connection for the Veteran's left knee disability, diagnosed as patellofemoral syndrome, is warranted.  

As an aside, the Board notes that the Veteran's claims of having experienced a blackout preceding a fall that resulted in knee injury during service are credible, particularly in light of the fact that service connection has been established for Wolff-Parkinson-White syndrome in a June 2015 RO decision review officer determination.  As noted by the decisionmaker, this cardiac disability was marked by arrhythmia that results in symptoms of intermittent (paroxysmal) atrial fibrillation.  As noted in the medical literature, common symptoms of this condition include palpitations, dizziness, lightheadedness, fainting, tiring easily during exercise, and anxiety.  Thus, the Veteran's reports of experiencing brief blackouts or syncopal episodes during service, resulting in falls, are consistent with his recently service-connected Wolff-Parkinson-White syndrome, and not to his service-connected TBI.  

Factual Background and Analysis - Psychiatric Disability

The Veteran's main allegation as set forth in statements and testimony is that he has a psychiatric disability, claimed as depression, anxiety, and PTSD, that is related to the service-connected TBI.  At an April 2015 hearing, he testified that he gets anxious when he knows he has to qualify at the firearms range (in connection with his employment as a police officer) because he is concerned that he will not qualify (due to his service-connected tremors).  He testified that he gets depressed if he fails the qualification and has to return to make another attempt.
 
The Veteran's dates of service has been noted hereinabove.  What has not been stated is the fact that the Veteran's service on active duty in the Reserve included combat service in the Global War on Terrorism, and in that vein he has been awarded a combat action badge.  As with the claim for a left knee disability, his claim for a psychiatric disability is not supported by contemporaneous service records.  That is, they are silent for any complaints, findings, treatment, or diagnosis relating to a psychiatric disability.  Thus, on the basis of the service treatment records alone, a psychiatric disability is not shown to have had onset during service.  and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.  

However, a month after discharge from active duty service in September 2009, the Veteran filed an application for VA benefits, claiming PTSD as related to service.  Thereafter, he was diagnosed with various mental disabilities on private and VA outpatient and examination records.  Initially, on VA examination reports dated in November 2009 and December 2009, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and that the best description of the Veteran's current psychiatric impairment was that he had psychiatric symptoms that were not enough to interfere with social and occupational functioning.  On a June 2011 VA examination, the Veteran reported that his psychiatric symptoms began in August 2009, upon his return from his tour of duty in Iraq.  His current symptoms included feelings of anxiety and depression.  He was found to be a reliable historian.  The diagnoses were adjustment disorder with anxious and depressed mood and rule out cognitive disorder, not otherwise specified; the examiner noted that symptoms of each mental disorder could not be delineated from each other.  On a neuropsychological VA examination in July 2011, the Veteran reported some depression and anxiety related primarily to a degree of job insecurity (he was concerned about losing his job as a police officer due to difficulties with shooting accuracy and the prospect of seizures - it was noted that the Veteran had blackouts that had improved since ablation surgery in February 2011 related to Wolff-Parkinson-White syndrome) and his physical difficulties (including his hand tremor).  The diagnoses were adjustment disorder with mixed anxiety and depressive mood (chronic) and cognitive disorder.  The examiner specifically noted that the Veteran did not meet the criteria for PTSD.  

In May 2012, another VA examiner likewise stated that the Veteran did not meet the criteria for PTSD, but that he did have a diagnosis of adjustment disorder with anxiety.  In that regard, it was noted that the Veteran became anxious and worried about  how his tremors, muscle jerks, and blackouts would affect his job performance and whether he would pass tests as a police officer.  It was noted that he has received treatment, including medication, at the VA since 2010.  This is corroborated by VA outpatient records, which show diagnoses of depression and anxiety, particularly related to worry over losing his job.  After reviewing the record and evaluating the Veteran, the VA examiner opined that the Veteran's anxiety and depression were less likely as not related to residuals of his TBI (because a TBI examiner had reportedly concluded that the Veteran had no TBI residuals), and that his adjustment disorder with mixed anxiety and depressed mood were less likely as not related to his combat activity because he was primarily distressed about his medical conditions and how they would affect his job performance and career as a police officer.  

A May 2012 report from Ellis Clinic indicates that the Veteran had diagnoses of PTSD, depression, and anxiety related to trauma in service.  Dr. Moore stated that the Veteran had been told he had PTSD by two psychiatrists at the VA, and he agreed with the assessment, although from the report it is not shown that Dr. Moore undertook any independent or comprehensive testing to determine whether or not the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  In any case, while the objective record does not disclose a diagnosis of PTSD by two VA psychiatrists, the VA records do consistently reflect a diagnosis related to conditions of depression and anxiety.  

After careful consideration, it is the judgment of the Board that there is sufficient competent evidence to support the claim in view of the opinions rendered by the VA examiner and private physician in May 2012, based on a psychiatric disability that was first diagnosed after service and shown to be related to service or to service-connected disability, pursuant to 38 C.F.R. § 3.303(d) and § 3.310.  The Board acknowledges that the May 2012 VA examiner's opinion appears to go against the Veteran's claim, as it states that it is unlikely that the Veteran's psychiatric disability is related either to combat service or to the service-connected TBI.  Nevertheless, the examiner found that the Veteran's psychiatric disability was rooted in his various medical conditions, which include tremors and muscle spasms, and how they would affect his job performance and career as a police officer.  Given that such medical conditions are service-related - that is, related to residuals of the TBI, if not directly related to the TBI itself - the Board concludes the competent evidence is at least in equipoise that there is a causal relationship between the Veteran's diagnosed psychiatric disability and his service, including service-connected disability.  

In view of the foregoing, the Board concludes that there is a causal relationship between the Veteran's psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressive mood, and his period of service, to include service-connected disability.  Accordingly, service connection for the Veteran's psychiatric disability is warranted.

The Board adds that the Veteran's service-related psychiatric disability does not include PTSD, for which competent evidence of a diagnosis has not been shown.  The question of whether the Veteran meets the criteria for a PTSD diagnosis has been addressed by several VA examiners, who all evaluated him and consistently found that he did not meet the criteria.  The private medical evidence of a diagnosis, such as that from Dr. Moore (and the Veteran also testified that there was a diagnosis from a private Dr. Stephen), is outweighed by the evidence against a diagnosis.  In any case, the Veteran's psychiatric disability, whether diagnosed as adjustment disorder or PTSD (or both), will be assigned a rating in accordance with the same evaluation criteria.  

Factual Background and Analysis - Low Back Disability

The Veteran claims that he has a low back disability that is related to duties in service when he provided security detail.  He testified in April 2015 that during service he provided security for state officials and had to wear body armor and several weapons.  He stated that after standing for prolonged periods of time, the weight of the equipment caused severe lower back pain.  He stated that as a police officer at present, his low back pain was not as severe because he did not have the weight on his upper body as he had in service.  He stated he had not seen a VA doctor for his lower back condition, although he thought he may have talked with his primary care physician about it.  He thought, but was not certain, he had a "line of duty" determination for his back.  

The Veteran served on active duty in the Army from June 1996 to June 2000, and in the Army National Guard from September 2002 to July 2003 and from August 2008 to September 2009.  His service treatment records do not disclose complaints, treatment, or diagnosis of a low back disability.  On a post-deployment health assessment in August 2009, the Veteran reported that he had no back pain that required sick call.  Further, he denied that he had any medical problems that developed during his deployment (and no referrals were made for any orthopedic or other problems).  After discharge from service in September 2009, he filed an original application for VA disability benefits in October 2009, but there was no mention of a back condition, with the several other claimed disabilities.  VA outpatient records show that in December 2011 the Veteran called and asked to be seen for low back pain (along with left knee pain).  There is no record that he was subsequently diagnosed and treated for a low back disability.  At the April 2015 Board hearing, the undersigned notified the Veteran that one of the elements necessary to establish his claim of service connection was a diagnosis of a current disability.  The record was held open for him to submit evidence of a current disability, but no evidence has been forthcoming.  

As shown by the post-service medical reports on file, there is no little to no documentation of complaints regarding the low back.  Even if there were chronic complaints as the Veteran seemed to indicate in his testimony, there have been no clinical findings of a low back disability.  The Board notes that a clinical finding such as low back pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any low back pain complaints has been diagnosed or identified. 

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is a current diagnosis of a low back disability which can be related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.  

As the record now stands, post-service evidence does not show a diagnosis of a low back disability.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a low back disability, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107.

 [The Veteran is advised that a future diagnosis of a low back disability could present a basis for reopening this claim.]

III.  Claims for a Higher Rating

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria and Analysis - Vertigo

In a September 2011 rating decision, the RO granted service connection for vertigo of central origin, secondary to the service-connected residuals of a TBI, assigning a 10 percent rating effective from November 17, 2010, under 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Veteran appealed for a higher rating.  Under Code 6204, for peripheral vestibular disorders, a 10 percent rating is awarded when there is occasional dizziness, and a (maximum) 30 percent rating is assigned for dizziness and occasional staggering.  The note to Diagnostic Code 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this Code.  

The evidence in this case consists of private and VA medical reports, and statements and testimony of the Veteran.  He claims that a higher rating is warranted for his vertigo.  However, after reviewing the record, it is the Board's judgment that a 30 percent rating is not warranted for his disability under the criteria of Code 6204.  That is, it is felt that under the criteria for evaluating peripheral vestibular disorders, the Veteran's disability is most appropriately rated as 10 percent disabling for occasional dizziness, because there is no objective evidence that he meets the criteria of "dizziness and occasional staggering," as those symptoms are contemplated under the code, for a higher rating.  

On a November 2009 VA examination, the Veteran reported that he had dizziness three times a week, but he reported no vertigo.  He walked with a normal gait.  A December 2009 VA outpatient record shows that on a TBI screening, the Veteran reported that he currently has or has had symptoms of balance problems or dizziness within the past week.  A subsequent TBI second level evaluation indicated no symptoms of dizziness but severe symptoms of loss of balance.  A February 2010 VA outpatient record indicates that the Veteran had been seen by physical therapy with no detectable balance impairment, but that he experienced an episode of vertigo about three weeks previously and continued to have trouble feeling off balance at times.  On a November 2010 VA outpatient record, neurologic evaluation showed that he walked (heel to toe) normally and Romberg's test was negative.  

On a June 2011 VA TBI examination, the Veteran reported that he did not experience any dizziness.  He indicated that he had vertigo occurring once per month.  He walked with a normal gait, and in regard to a tandem gait his walk was normal.  He had no difficulty with balancing or with ambulation, and did not require any assistive device for ambulation.  Cranial nerves II-XII were intact.  Cerebellar function was intact and Romberg's test was negative.  

On a July 2011 VA neuropsychological examination, the Veteran's gait appeared normal.  On a neurobehavioral symptoms inventory, the Veteran endorsed loss of balance and feeling dizzy, among a long list of other symptoms (he did not endorse nausea).  On a May 2012 TBI examination, there were no subjective symptoms, such as dizziness or vertigo.  On a May 2012 report from Ellis Clinic, it was noted that the Veteran began having symptoms of vertigo after the TBI in service, and that he continued to have staggering and dizziness, which was at times better and at times worse.  (Dr. Moore endorsed a 30 percent rating under Code 6204.)  On neurological evaluation, the Veteran was unable to walk a straight line on heel to toe walking (and by twisting and walking, he fell into walls).  

At a hearing in April 2015, the Veteran testified that he had dizziness, which he equated to brief blackouts.  Upon further questioning, he clarified that he did not feel dizzy but that he was not able to do the sobriety test (walk in a straight line).  He stated that when he stood at attention, he felt himself rocking, which he  described as his balance being "off."  He denied nausea.  He described his condition as staggering, and then indicated that he did not "necessarily stagger back and forth" but that he would just "veer" to one side or the other because he was unable to walk a straight line.  

The preponderance of the evidence is against a finding of dizziness and occasional staggering.  Prior to the effective date of service connection for vertigo, the Veteran reported dizziness but no vertigo, and he had a normal gait.  On another occasion, he endorsed severe loss of balance on a TBI evaluation, yet two months later it was noted that there was no balance impairment detected.  In any case, he reported a feeling of being off balance at times.  In the month of the effective date of service connection for vertigo, a neurological evaluation was normal.  On VA examinations in 2011, the Veteran reported both that he did not experience dizziness and that he had feelings of dizziness.  He also reported vertigo once per month and endorsed a symptom of loss of balance.  The findings on examination, however, did not confirm any difficulty with ambulation.  Nor were there symptoms of dizziness or vertigo noted on a May 2012 VA examination.  Dr. Moore noted in May 2012 that the Veteran had staggering and dizziness that was cyclical, and he observed that the Veteran was unable to walk in a straight line.  An accurate sense of the Veteran's condition is obtained through his testimony, when he described his balance being "off" and his inability to walk in a straight line.  He denied dizziness and characterized his condition as one where he would "veer" to one side or another, rather than "stagger back and forth."  

It is the Board's judgment that the Veteran's service-connected vertigo, which is a separately rated residual disability of TBI, is most appropriately evaluated as occasional dizziness, and does not appear to equate to dizziness and occasional staggering under Code 6204.  At times the Veteran reported dizziness and at other times he denied it.  Neurological evaluations do not show objective evidence of vertigo per se, except for an inability to walk in a straight line, which is not comparable to staggering.  In the Veteran's own words, his balance was off, which caused him to veer to one side when he walked, but he did not stagger back and forth.  In other words, he did not walk in such a way as if he was about to lose his balance and fall.  Rather, he could walk (without an assistive device), and there is no evidence to show that he had such poor balance at times due to vertigo that he was required to stop his activity.  Objective findings showed both that he had no gait or ambulation problems and that he was unable to walk a straight line.  

In view of the foregoing, the Board finds that the Veteran's vertigo is not of such nature and severity as to meet the criteria for a 30 percent rating.  In sum, from the effective date of service connection in November 2010, there is no basis for an initial schedular rating higher than 10 percent for the service-connected vertigo under the criteria of Code 6204, and there are no other codes under which the disability may be more appropriately evaluated.  Accordingly, the preponderance of the evidence is against a higher rating. 

The Board also notes that the symptoms of dizziness, when reported by the Veteran, may be related, at least in part, to his Wolff-Parkinson-White syndrome, for which service connection was recently established in a June 2015 RO decision.  As mentioned in the previous section regarding the left knee disability, one of the common symptoms of the syndrome is dizziness and lightheadedness.  Thus, to the extent that there is any dizziness attributable to the syndrome, it cannot be rated under Code 6204 as a residual of TBI.  This is because the regulations for evaluating disabilities prohibit the rating of the same manifestations under different diagnoses - a practice known as pyramiding.  38 C.F.R. § 4.14.  

Rating Criteria and Analysis - Migraine Headaches

In a September 2011 rating decision, the RO granted service connection for migraine headaches, secondary to the service-connected residuals of a TBI, assigning a noncompensable rating effective from November 17, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran appealed for a higher rating.  

Under Code 8100, a noncompensable rating is warranted for migraine with attacks less frequent than for the 10 percent rating; a 10 percent rating is warranted for migraine with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraine with characteristic prostrating attacks occurring on an average once a month over last several months; and a (maximum) 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The evidence in this case consists of private and VA medical reports, and statements and testimony of the Veteran.  He claims that a compensable rating is warranted for his headaches, which he maintains are frequent.  

The VA evidence includes two compensation examinations in June 2011, and a VA examination in May 2012.  On a June 2011 VA TBI residual examination, there was a complaint of headaches occurring on the average of three times per week and lasting for two hours.  When they occurred, the Veteran reported he was able to go to work but required medication.  He estimated the level of severity of the headaches at a pain level of 4 on a scale from one to 10, with 10 being the highest level of pain.  On a June 2011 VA psychiatric examination, addressing cognitive impairment and subjective symptoms, the Veteran reported experiencing severe headaches about three times per week.  The 2012 VA TBI examination to address the Veteran's TBI residuals indicated that the Veteran had no subjective symptoms, to include headaches.  Complaints of headaches are largely absent from VA outpatient records.  

A private medical report from Ellis Clinic, dated in May 2012, reflects that that the Veteran has migraine-type headaches that began after the TBI in service.  He had more than one headache per month, but normally he had two to three.  It was reported that they can be "totally debilitating" and that the Veteran felt better after resting in a dark room.  Dr. Moore endorsed a 50 percent rating for the headaches under Code 8100.

In April 2015, the Veteran testified that he had a severe headache once a week at most and typically one severe headache every two weeks.  To improve his headache, he stated that it usually helped if he sat down and did nothing for a while (he also said it helped a lot if he ate something).  He stated that his headaches did not make him nauseous or dizzy.  He stated that 800 mg. of ibuprofen helped to resolve his headaches within about 30 minutes.  He stated that the headaches have occurred while he was at work, and that when this happened he would sit down, eat, and work through the pain until he got home and took ibuprofen.  He stated he has never missed work due to headaches.  

In carefully considering the record of evidence, the Board finds that the Veteran has not met the criteria for a 10 percent rating under Code 8100.  That is, the disability picture that emerges from the medical records and the Veteran's testimony is one that does not involve characteristic prostrating attacks, which is a requirement for a compensable rating.  The evidence reflects that while the Veteran experiences frequent head pain that is described at times as severe, the nature of his headaches are not severe enough to require medication any stronger than ibuprofen, which is reported to give relief within 30 minutes.  Moreover, the headaches are not described in such a way as to demonstrate that they are prostrating.  While Dr. Moore noted that they were "totally debilitating" and that resting in a dark room could bring relief, the Veteran himself testified that his headaches typically only required that he sit down and eat.  He also stated that he worked through the pain and never missed work on account of them when they occurred.  He described the head pain on a scale of one (least) to 10 (worst) and felt that they were no more than a level of 4 in severity.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's migraine headaches are of such severity as to meet the criteria for a 10 percent rating.  In sum, from the effective date of service connection in November 2010, there is no basis for an initial higher schedular rating for the service-connected migraine headaches under the criteria of Code 8100, and there are no other codes under which the disability may be more appropriately evaluated.  Accordingly, the preponderance of the evidence is against the assignment of a higher rating.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his vertigo and migraine headaches to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for vertigo (dizziness and imbalance) are incorporated in the schedular criteria for evaluating diseases of the ear and vestibular disorders.  Regarding the migraine headaches, the nature and extent of the Veteran's symptom of head pain is incorporated in the schedular criteria for evaluating diseases of the central nervous system.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the vertigo and migraine headaches.  


ORDER

The appeal seeking entitlement to service connection for a left knee disability, diagnosed as patellofemoral syndrome, is granted.  

The appeal seeking entitlement to service connection for a psychiatric disability, diagnosed as adjustment disorder with mixed anxiety and depressive mood, as secondary to service-connected residuals of a TBI, is granted.  

The appeal seeking service connection for PTSD is denied. 

The appeal seeking entitlement to service connection for a low back disability is denied.  

The appeal seeking entitlement to an initial rating higher than 10 percent for vertigo of central origin is denied.  

The appeal seeking entitlement to an initial compensable rating for migraine headaches is denied.  


REMAND

Regarding the issues of entitlement to service connection for a skin disability including urticaria and an initial rating higher than 10 percent for right knee sprain, the Board observes that on his substantive appeal form (VA Form 9), received in July 2015, the Veteran desired a videoconference hearing before a Veterans Law Judge.  Upon return of the claims file to the RO, he should be scheduled for a videoconference hearing before the undersigned Veterans Law Judge in the interests of efficiency and avoidance of delay in adjudicating the appeal (because a hearing before a different Veterans Law Judge on these two matters would require the new hearing judge to review the entire record anew in order to decide the two claims).  

Regarding the issue of a rating higher than 10 percent for residuals of a TBI, including involuntary muscle spasms and bilateral hand tremors, the Board finds that additional medical evidence is necessary in order to evaluate the disability.  Private and VA examinations regarding muscle spasms and hand tremors provide ambiguous and conflicting findings.  For example, in assessing the facets of TBI-related cognitive impairment, a VA examiner in May 2012 noted that the Veteran's motor activity was normal (i.e., no evidence of apraxia) and he did not have any subjective symptoms of motor dysfunction attributable to the TBI; that a TBI residual of hand tremors interfered with the Veteran's occupational performance; and that the "tremor of arms is less likely as not caused by or a result of his mild TBI."  In a private medical report dated in the same month of May 2012, Dr. Moore reported that the Veteran had a tremor of both hands attributable to the TBI sustained during service.  In assessing the facets of TBI-related cognitive impairment, Dr. Moore evaluated the Veteran's motor activity as mildly decreased or with moderate slowing due to apraxia.  Given these confusing clinical findings, the Veteran should undergo another VA examination to clarify the nature and severity of the service-connected TBI residuals (excluding vertigo and migraine headaches, which are separately rated disabilities).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be scheduled for a videoconference hearing before the undersigned.  The AOJ should coordinate with the Board's hearing division to ensure that the undersigned is available on the date the hearing is scheduled.  The appeal should then be processed in accordance with established appellate procedure.  

2.  Arrange for the Veteran to be scheduled for a VA examination for the purpose of determining the current level of impairment from the service-connected residuals of TBI to include involuntary muscle spasms and bilateral hand tremor.  

In connection with evaluating the motor activity facet relative to cognitive impairment, the examiner should furnish an opinion as to whether the Veteran has apraxia, or if his muscle spasms and hand tremors are attributable to another impairment (if so, identify the impairment).  Regardless, the examiner should comment on the functional and industrial impairment of all motor deficit caused by the service-connected TBI residuals, in terms of the following:  whether motor activity is normal most of the time but mildly slowed at times; whether motor activity is mildly decreased or with moderate slowing; whether motor activity is moderately decreased; or whether motor activity is severely decreased.  

In furnishing an opinion, the examiner should consider, and comment upon as necessary, the following evidence.  A VA examiner in June 2011 found the Veteran had developed involuntary muscle spasms and hand tremors, but motor function was within normal limits on neurological evaluation.  When asked about the June 2011 examination results in terms of cognitive impairment, a VA examiner in July 2011 opined that there was motor slowing and tremors.  A VA examiner in May 2012 assessed the Veteran's motor activity as normal (i.e., no apraxia found) and found no subjective symptoms of motor dysfunction related to TBI (and said tremor of the "arms" was not the result of the TBI), but elsewhere in the report identified the Veteran's hand tremors as a TBI residual that interfered with the Veteran's job.  In private medical records from the Ellis Clinic in May 2012, Dr. Moore assessed the Veteran's motor activity as mildly decreased or with moderate slowing due to apraxia.  In hearing testimony in April 2015, the Veteran described his muscle spasms as moderately disabling (he says his arm jerks across his whole body) and asserted that his hand tremors were severe and greatly affected his job as a police officer (particularly when holding his pistol and typing reports) as well as at home (e.g., when holding a glass of water and brushing his teeth).  

3.  After the development requested in #2 above is completed, readjudicate the claim of a rating higher than 10 percent for residuals of a TBI, including involuntary muscle spasms and bilateral hand tremors.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


